            19-23027-rdd        Doc 9     Filed 07/02/19 Entered 07/02/19 16:34:01                 Main Document
                                                        Pg 1 of 4




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF NEW YORK

IN RE: D & W REAL ESTATE SPRING LLC                             CASE NO: 19-23027
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 11




On 7/2/2019, I did cause a copy of the following documents, described below,
Bar Date Notice




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 7/2/2019
                                                          /s/ Mark Frankel
                                                          Mark Frankel 1989
                                                          Backenroth Frankel & Krinsky, LLP
                                                          800 Thrid Avenue
                                                          New York, NY 10022-0000
                                                          212 593 1100
               19-23027-rdd          Doc 9       Filed 07/02/19 Entered 07/02/19 16:34:01                       Main Document
                                                               Pg 2 of 4




                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF NEW YORK

 IN RE: D & W REAL ESTATE SPRING LLC                                    CASE NO: 19-23027

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11




On 7/2/2019, a copy of the following documents, described below,

Bar Date Notice




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 7/2/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Mark Frankel
                                                                            Backenroth Frankel & Krinsky, LLP
                                                                            800 Thrid Avenue
                                                                            New York, NY 10022-0000
            19-23027-rdd
PARTIES DESIGNATED            Doc
                   AS "EXCLUDE"    9 NOTFiled
                                WERE          07/02/19
                                          SERVED          Entered
                                                 VIA USPS FIRST     07/02/19
                                                                CLASS MAIL    16:34:01 Main Document
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"Pg  3 of 4 ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                                         RECEIVED

CASE INFO                                DEBTOR                                    EXCLUDE
1LABEL MATRIX FOR LOCAL NOTICING         D W REAL ESTATE SPRING LLC                WHITE PLAINS DIVISION
02087                                    199 LEE AVE                               300 QUARROPAS STREET
CASE 19-23027-RDD                        BROOKLYN NY 11211-8919                    WHITE PLAINS NY 10601-4140
SOUTHERN DISTRICT OF NEW YORK
WHITE PLAINS
TUE JUL 2 14-13-43 EDT 2019



ABRAMS FENSTERMAN LLP                    ALANA VIERA                               ALEXANDER SHERBA
1 METROTECH CENTER                       342 RODNEY ST                             144 HUNTINGTON ST
SUITE 1701                               2                                         1
BROOKLYN NY 11201-3949                   BROOKLYN NY 11211-4651                    BROOKLYN NY 11231-0847




BACKENROTH FRANKEL KRINSKY               BROOKLYN LENDER LLC                       CHRISTOPHER RODERICK
800 THIRD AVENUE                         370 LEXINGTON AVE                         130 SOUTH 2ND ST
11TH FLOOR                               SUITE 1812                                3
NEW YORK NY 10022-7651                   NEW YORK NY 10017-6579                    BROOKLYN NY 11249-5205




CITY OF NEW YORK                         CLAIRE GILBERTSEN                         DEPARTMENT OF THE TREASURY
NYC LAW DEPARTMENT                       68 CARROLL ST                             INTERNAL REVENUE SERVICE
100 CHURCH ST                            3                                         POST OFFICE BOX 7346
NEW YORK NY 10007-2668                   BROOKLYN NY 11231-2749                    PHILADELPHIA PA 19101-7346




EMMA ROSZAK                              ERIC TORRES                               HARSHAL AMIN
318 BEDFORD AVE                          740 DRIGGS AVE                            318 BEDFORD AVE
3                                        3                                         2
BROOKLYN NY 11249-4296                   BROOKLYN NY 11211-5364                    BROOKLYN NY 11249-4296




INTERNAL REVENUE SERVICE                 JESSE PATCH                               JOSEPH CARAVAGLIA
CO US ATTORNEY CLAIMS UNIT               144 HUNTINGTON ST                         68 CARROLL ST
ONE SAINT ANDREWS PLAZA RM 417           3                                         2
NEW YORK NY 10007-1701                   BROOKLYN NY 11231-0847                    BROOKLYN NY 11231-2749




JOSHUA KAUFMAN                           JOSHUA WAGSCHAL                           KAISER SANDWIPI
342 RODNEY ST                            94 HERRICK AVE                            68 CARROLL ST
4                                        SPRING VALLEY NY 10977-3801               1
BROOKLYN NY 11211-4651                                                             BROOKLYN NY 11231-2749




KELLY LYNN CHAGNON                       KRISS FEUERSTEIN LLP                      MATTHEW KANTNER
342 RODNEY ST                            360 LEXINGTON AVE                         342 RODNEY ST
3                                        NEW YORK NY 10017-6555                    1
BROOKLYN NY 11211-4651                                                             BROOKLYN NY 11211-4651




MAXWELL ALIAPOULIOS                      NYC DEPARTMENT OF FINANCE                 NYC DEPT OF FINANCE
130 SOUTH 2ND ST                         66 JOHN STREET                            PO BOX 680
2                                        NEW YORK NY 10038-3728                    NEWARK NJ 07101-0680
BROOKLYN NY 11249-5205
            19-23027-rdd
PARTIES DESIGNATED            Doc
                   AS "EXCLUDE"    9 NOTFiled
                                WERE          07/02/19
                                          SERVED          Entered
                                                 VIA USPS FIRST     07/02/19
                                                                CLASS MAIL    16:34:01 Main Document
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"Pg  4 of 4 ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                                         RECEIVED

NYS DEPT OF TAX FINANCE                  OFFICE OF THE UNITED STATES TRUSTEE       SADEKEEN ALAM
BANKRUPTCY UNIT                          US FEDERAL OFFICE BUILDING                318 BEDFORD AVE
PO BOX 5300                              201 VARICK STREET                         STORE
ALBANY NY 12205-0300                     SUITE 1006                                BROOKLYN NY 11249-4376
                                         NEW YORK NY 10014-9449




SANAM SKELLY                             SIDLEY AUSTIN LLP                         STATE OF NEW YORK
144 HUNTINGTON ST                        787 7TH AVE                               ATTORNEY GENERALS OFFICE
2                                        NEW YORK NY 10019-6088                    120 BROADWAY
BROOKLYN NY 11231-0847                                                             NEW YORK NY 10271-0002




STEPHANIE BRODERICK                      STROOCK STROOCK LAVAN LLP                 TORIN MARTIN BLANKENSMITH
130 SOUTH 2ND ST                         ATTORNEYS FOR BROOKLYN LENDER LLC         130 SOUTH 2ND ST
1                                        180 MAIDEN LANE                           4
BROOKLYN NY 11249-5205                   NEW YORK NY 10038-4982                    BROOKLYN NY 11249-5205




UNITED STATES TRUSTEE                    UNITED STATES OF AMERICA                  VINNYSNIA ARMSWORTH
OFFICE OF THE UNITED STATES TRUSTEE      CO US ATTORNEY                            68 CARROLL ST
US FEDERAL OFFICE BUILDING               86 CHAMBERS STREET                        BSMNT
201 VARICK STREET ROOM 1006              NEW YORK NY 10007-1825                    BROOKLYN NY 11231-2749
NEW YORK NY 10014-9449




MARK A FRANKEL
BACKENROTH FRANKEL KRINSKY LLP
800 THIRD AVENUE
11TH FLOOR
NEW YORK NY 10022-7651
